Case 2:19-cr-20100-NGE-DRG ECF No. 67 filed 11/14/19                    PageID.274      Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




 United States of America,

                                    Plaintiff,

 v.                                                     Case No. 2:19−cr−20100−NGE−DRG
                                                        Hon. Nancy G. Edmunds
 Tamara Rose, et al.,
                                    Defendant(s),




                                       NOTICE TO APPEAR

      The following defendant(s) are hereby notified to appear: Tamara Rose

    The defendant(s) shall appear before District Judge Nancy G. Edmunds at the United
 States District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Room
 811, Detroit, Michigan, for the following proceeding(s):

        • SENTENCING: January 23, 2020 at 10:00 AM



                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                 By: s/L. Bartlett
                                                     Case Manager

 Dated: November 14, 2019
